

116 S3801 IS: Military Spouse Relocation and Contract Reimbursement Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3801IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Blumenthal (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo authorize use of amounts in My Career Advancement Account Program accounts for fines for breaking employment contracts in connection with permanent changes of station. 1.Short titleThis Act may be cited as the Military Spouse Relocation and Contract Reimbursement Act.2.Availability to military spouses of amounts in My Career Advancement Account Program accounts for fines for breaking employment contracts in connection with member permanent changes of station(a)In generalAmounts in the My Career Advancement Account (MyCAA) Program account of a military spouse may be used to reimburse the military spouse for payment by the military spouse of a fine imposed on the military spouse by an employer in connection with the breaking of an employment contract if the military spouse breaks the employment contract for purposes of relocation with the member of the Armed Forces concerned due to a permanent change of station.(b)LimitationThe total amount used by a military spouse for a reimbursement under subsection (a) may not exceed the lesser of—(1)the amount in the My Career Advancement Account Program account of the military spouse at the time of the reimbursement; or(2)$4,000. 